Opinion issued June 3, 2004










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-04-00223-CV
____________

IN RE RICARDO PINA, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator, Ricardo Pina, acting pro se, has filed a petition for writ of mandamus
complaining of the temporary orders signed by Judge Lorraine Wilson


 during the
pendency of a motion to modify in a suit affecting the parent-child relationship.  We
deny the petition for a writ of mandamus.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Higley.